Opinion filed February 21, 2019




                                        In The


        Eleventh Court of Appeals
                                     ____________

                                  No. 11-19-00006-CR
                                     ____________

                EDWARD LEE WHITEHEAD, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law
                            Midland County, Texas
                         Trial Court Cause No. 163747


                     MEMORANDUM OPINION
      Appellant, Edward Lee Whitehead, entered into a plea agreement with the
State and pleaded guilty to the offense of assault causing bodily injury–family
violence. Appellant entered into a plea agreement with the State and waived an
appeal. Appellant’s punishment at a fine of $750. Appellant filed a pro se notice of
appeal, and appellate counsel was thereafter appointed. We dismiss the appeal.
      This court notified Appellant by letter that we had received information from
the trial court that Appellant had waived his right of appeal and that this is a plea
bargain case in which Appellant has no right of appeal.                See TEX. R.
APP. P. 25.2(a)(2), (d). We requested that Appellant respond and show grounds to
continue the appeal. In response, Appellant’s counsel filed a motion in this court to
retain the appeal on the docket pending a ruling by the trial court on Appellant’s
request for permission to appeal. The trial court has now denied Appellant’s request
for permission to appeal his conviction.
      Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled on
before trial, or (B) after getting the trial court’s permission to appeal.”        The
documents on file in this appeal reflect that Appellant waived his right to counsel at
the time of his plea, that Appellant entered into a plea bargain, that Appellant’s
punishment was assessed in accordance with the plea bargain, and that Appellant
waived his right of appeal. The trial court certified that Appellant has no right of
appeal. The plea agreement, Appellant’s waiver of his right to appeal, and the trial
court’s certification were signed by Appellant and the judge of the trial court.
      Texas has “long held that a valid waiver of appeal prevents a defendant from
appealing without the trial court’s consent.” Monreal v. State, 99 S.W.3d 615, 617
(Tex. Crim. App. 2003). The trial court has not given consent for Appellant to
appeal. The documents on file in this court support the trial court’s certification.
See Dears v. State, 154 S.W.3d 610, 613–14 (Tex. Crim. App. 2005). Accordingly,
we must dismiss this appeal without further action.        TEX. R. APP. P. 25.2(d);
Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).




                                           2
        Accordingly, this appeal is dismissed.


                                                                   PER CURIAM


February 21, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3